DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “easy” in claim 1 is a relative term which renders the claim indefinite. The term “easy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what aspect of cleaning is made easier and to what degree.
Claim 1 recites “a faraday cleaning device and a plasma processing system”. It is unclear if two apparatuses are being claimed by the recitation or if the intent of the phrase is to recite a single apparatus, a plasma processing system containing a faraday cleaning device.
The term “consistent” in claims 3 and 6 are ambiguous as to what is “consistent” about the dimensions of the faraday electrode sheet and two/three-stage faraday, such as are the sizes equal to each other, proportional to each other or is some feature compatible between the parts.
Regarding claim 4 and 7, the phrase "may be" in lines 4 and 5 in claim 4 and lines 5 and 6 in claim 7, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4 and 7 recites “a size of a superimposed part of the center faraday and the edge faraday, and an intermediate gap between the center faraday and the edge faraday may be adjusted as required”. This recitation reads as a method step of changing sizes as required, however the claim is directed to an apparatus. Therefore, it is unclear what the size of the faraday parts are required to be.
Regarding claims 4 and 7, the phrase "reference" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The remaining claims are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al US 2017/0053782 (US’782) in view of Iwai et al. US 2016/0118284 (US’284).

Regarding claim 1, US’782 teaches a plasma processing chamber (para. 2). US’782 further teaches the apparatus includes a plasma reactor 102 (reaction chamber), including a bias electrode 120 with a substrate (wafer) mounted on it contained inside the reaction chamber (wherein the bias electrode is mounted inside the reaction chamber, the wafer is mounted on an upper end face of the bias electrode). The apparatus further includes a dielectric window 112 (coupling window) on the top of the chamber (the coupling window is mounted on an upper end face of the chamber) a gas inlet 140 (air inlet nozzle) provided through window (the air inlet nozzle is mounted inside the coupling window) coil 110, electrostatic faraday shield 150 provided on the top of the window (the faraday layer is mounted on an upper end face of the coupling window) and the coils are provide onto of the electrostatic faraday shield (the vertical coil is mounted on an upper end face of the faraday layer) (para. 15-18, title, see fig. 1). Therefore, US’782 teaches a faraday cleaning device and a plasma processing system, comprising a reaction chamber, a bias electrode, a wafer, and an easy-to- clean mechanism, is characterized by: wherein the bias electrode is mounted inside the reaction chamber, the wafer is mounted on an upper end face of the bias electrode, and the easy-to-clean mechanism is provided on an upper side of the chamber; and the easy-to-clean mechanism comprises a coupling window, an air inlet nozzle, a vertical coil, and a faraday layer, the coupling window is mounted on an upper end face of the chamber, the air inlet nozzle is mounted inside the coupling window, the faraday layer is mounted on an upper end face of the coupling window, and the vertical coil is mounted on an upper end face of the faraday layer.

US’782 does not teach a chamber cover, the chamber cover is mounted on an upper end face of the reaction chamber.

US’284 teaches a plasma processing apparatus for generating an inductively coupled plasma (ICP) (abstract, para. 3). US’284 further teaches a ring-shaped first holder 217 for supporting the cover 208 is supported by an upper end of a side wall of the reaction chamber 201, and the cover 208 is supported on the first holder 217 via a first elastic ring 218 (chamber cover). An outer periphery of the cover 208 is fixed by a ring-shaped second holder 219 for supporting the dielectric member 203. The dielectric member 203 is supported on the second holder 219 via a second elastic ring 220. The dielectric member 203, the cover 208, etc. may be formed of dielectric material (para. 105-108, see figs. 14-15). Therefore, US’284 teaches that the window of US’782 can be supported at the top the chamber by a holder (chamber cover), which supports the window.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’782 to include a chamber cover, the chamber cover is mounted on an upper end face of the reaction chamber because US’284 teaches it is a known configuration for mounting the dielectric window of US’782 on the top of a plasma processing chamber and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim(s) 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over US’782 in view of US’284 as applied to claim 1 above, and further in view of Long et al. US 2013/0186568 (US’568) and Davis et al. US 2002/0129903 (US’903). 

Regarding claim 2, the modified apparatus of US’782 teaches the plasma processing system of claim 1.

The modified apparatus of US’782 does not teach the faraday layer comprises a two- stage faraday and a three-stage faraday.

US’568 teaches a Faraday shield and a plasma processing chamber incorporating the Faraday shield (abstract). US’568 teaches the Faraday shield includes an inner zone and an outer zone, where the inner zone is separated from the outer zone by a band ring, that enables further improves decoupling of the plasma density control between the outer zone and the inner zone. This decoupling allows for independent control of the magnetic field distribution seen by the plasma that is applied to the wafer. The Faraday shield includes radial slots in each of the zones. Broadly speaking, the radial slots of the Faraday shield can be viewed as divide between the slots outside of the ring band and the slots inside of the ring band 167. In essence, the ring band provides the ability to separately control the magnetic flux provided to the substrate when different voltages are applied via the inner and outer coils of the chamber (para. 9). as feature sizes continue to decrease to the low nanometer process nodes and beyond (and wafers continue to increase in size), it is imperative that better plasma density control is provided across the surface of the wafer. The Faraday shield embodiments described herein provide such improvements, which enable control of plasma density uniformity within a plasma etching chamber (para. 11, see fig. 3-4 and 10). US’903 teaches A Faraday shield for use with a plasma reactor has a variable shielding efficiency. The shield is divided into numerous shield segments that may each be selectively grounded or ungrounded. The rate of transition between fully ungrounded and fully grounded states is controllable so as to maintain stable plasma conditions in the plasma reactor during the transitional period. The time rate of change of the shielding efficiency can be controlled at a predetermined rate once plasma strike is achieved, or can be made conditional to successful matching at the previous shield setting. When the Faraday shield is fully grounded, the amount of on-wafer and on-chamber contamination is reduced by reducing the rate of sputtering of chamber surfaces (abstract). US’903 further teaches Referring to FIG. 11, an exploded view of a variable efficiency Faraday shield 1100 according to a further alternate embodiment of the present invention is illustrated. A shield according to this embodiment has multiple shield segments 1110, 1130, 1150 layered on top of one another, the separate layers of conductive shield segments 1110, 1130, 1150 being isolated from one another by non-conductive layers 1120, 1140. Each of the shield segments 1110, 1130, 1150 is independently, selectably connectable to ground, either directly or via an impedance element. In practice the shield segments 1110, 1130, 1150 and the non-conductive layers 1120, 1140 are sandwiched together rather than being spaced apart as shown in this exploded view. Circuitry for selectably connecting the shield segments to ground is not shown, but is preferably implemented as described elsewhere in this description, in regard to other embodiments. When the lowest shield efficiency is desired, all of the shield segments 1110, 1130, 1150 are disconnected so that they float (para. 67). A variable efficiency shield offers significant advantages over fixed designs, by offering a method of varying the capacitive component of coupling from the antenna to the plasma, and accommodating a wide range of plasma conditions without a redesign to the existing RF hardware (para. 76-79). Therefore, US’903 and US’568 teaches that faraday layers can be configured to include two stage and three stage farady’s to provide control over plasma density and multiple different faraday’s can be stacked together to provide a wide range of plasma conditions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’782 to include the faraday layer comprises a two- stage faraday and a three-stage faraday because US’903 and US’568 teaches that faraday layers can be configured to include two stage and three stage farady’s to provide control over plasma density and multiple different faraday’s can be stacked together to provide a wide range of plasma conditions.

Regarding claims 3, 5 and 6, the modified apparatus of US’782 teaches the plasma processing system of claim 2. US’284 further teaches that electrodes and capacitors are structures that are necessary for providing a faraday layer (para. 56-61), which reads on a faraday capacitor, and a faraday electrode sheet, with regard to claim 3 and an internal capacitor, an internal electrode sheet, an external capacitor, and an external electrode sheet, with regard to claim 6. US’568 teaches the faraday’s are divided into zones, as discussed above, which reads on the two-stage faraday comprises a center faraday, a edge faraday, with regard to claim 3 and the three-stage faraday comprises an internal faraday, a central faraday, an external faraday, with regard to claim 6.

The modified apparatus of US’782 does not teach the specific configurations describe in claims 3, 5 and 6 that an outermost diameter of the two-stage faraday is 0% to 10% greater than a maximum diameter of the coupling window exposed in the chamber cover, a maximum diameter of the center faraday accounts for 40% to 65% of the two-stage faraday, and the faraday electrode sheet of the two-stage faraday has a size consistent with a size of the faraday capacitor and a thickness consistent with a thickness of each of the center faraday and the edge faraday, with regard to claim 3, wherein the center faraday of the two-stage faraday consists of two identical sets of sector conductive members, there is a gap between the sector conductive members, the sector conductive members each comprise a conductive ring and petal-like assemblies with a gap therebetween, the petal-like assemblies are isolated from each other, the petal-like assemblies are uniformly distributed and rotationally symmetrical about a vertical axis, and the gaps between the petal-like assemblies are of a same shape and size, with regard to claim 5 and an outermost diameter of the three-stage faraday is 0% to 10% greater than a maximum diameter of the coupling window exposed in the chamber cover, a maximum diameter of the internal faraday accounts for 15% to 35% of the three-stage faraday, a range of the central faraday accounts for 15% to 35% of the three-stage faraday, and the internal electrode sheet and the external electrode sheet of the three-stage faraday have sizes respectively consistent with sizes of the internal capacitor and the external capacitor and thicknesses consistent with thicknesses of the internal faraday, the central faraday, and the external faraday, with regard to claim 6.

However, the modified apparatus of US’782 teaches that the configuration of the faraday layers and the size of each zone can be selected to provide the most control over plasma density under a wide range of plasma conditions, as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’782 to include an outermost diameter of the two-stage faraday is 0% to 10% greater than a maximum diameter of the coupling window exposed in the chamber cover, a maximum diameter of the center faraday accounts for 40% to 65% of the two-stage faraday, and the faraday electrode sheet of the two-stage faraday has a size consistent with a size of the faraday capacitor and a thickness consistent with a thickness of each of the center faraday and the edge faraday, with regard to claim 3, wherein the center faraday of the two-stage faraday consists of two identical sets of sector conductive members, there is a gap between the sector conductive members, the sector conductive members each comprise a conductive ring and petal-like assemblies with a gap therebetween, the petal-like assemblies are isolated from each other, the petal-like assemblies are uniformly distributed and rotationally symmetrical about a vertical axis, and the gaps between the petal-like assemblies are of a same shape and size, with regard to claim 5 and an outermost diameter of the three-stage faraday is 0% to 10% greater than a maximum diameter of the coupling window exposed in the chamber cover, a maximum diameter of the internal faraday accounts for 15% to 35% of the three-stage faraday, a range of the central faraday accounts for 15% to 35% of the three-stage faraday, and the internal electrode sheet and the external electrode sheet of the three-stage faraday have sizes respectively consistent with sizes of the internal capacitor and the external capacitor and thicknesses consistent with thicknesses of the internal faraday, the central faraday, and the external faraday, with regard to claim 6 because the modified apparatus of US’782 teaches that the configuration of the faraday layers and the size of each zone can be selected to provide the most control over plasma density under a wide range of plasma conditions and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claims 4 and 7, the modified apparatus of US’782 teaches the plasma processing system of claims 3 and 6. The modified apparatus of US’782 further teaches the faraday capacitor, the center faraday and the edge faraday, and an intermediate gap between the center faraday and the edge faraday, with regard to claim 4 and the internal capacitor the external capacitor, the internal faraday, the central faraday, and the external faraday, gaps between the internal faraday, the central faraday, and the external faraday, with regard to claim 7, as discussed above with regard to claims 3, 5 and 6. Further these parts dimensions can be chosen to provide the most control over plasma density under a wide range of plasma conditions, as discussed above, as discussed above with regard to claims 3, 5 and 6.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’782 to include wherein a thickness of the faraday capacitor, a size of a superimposed part of the center faraday and the edge faraday, and an intermediate gap between the center faraday and the edge faraday may be adjusted as required, and for a specific adjustment and calculation manner, reference may be made to the following capacitance calculation formula: C=ɛS/4πkd, wherein ɛ is a constant, S is a facing area of a capacitor plate, d is a distance of the capacitor plate, and k is an electrostatic force constant; and for a common parallel plate capacitor, a capacitance is C=ɛS/d (wherein ɛ is a dielectric constant of a dielectric between plates, S is a plate area, and d is a distance between the plates), with regard to claim 3,and wherein thicknesses of the internal capacitor and the external capacitor, and a size of a superimposed part with each of the internal faraday, the central faraday, and the external faraday, gaps between the internal faraday, the central faraday, and the external faraday may be adjusted as required, and for a specific adjustment and calculation manner, reference may be made to the following capacitor calculation formula: C=ɛS/4πkd, wherein ɛ is a constant, S is a facing area of a capacitor plate, d is a distance of the capacitor plate, and k is an electrostatic force constant; and for a common parallel plate capacitor, a capacitance is C=ɛS/d (wherein ɛ is a dielectric constant of a dielectric between plates, S is a plate area, and d is a distance between the plates), with regard to claim 7 because the modified apparatus of US’782 teaches parts dimensions can be chosen to provide the most control over plasma density under a wide range of plasma conditions and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Conclusion

	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713